Citation Nr: 1233339	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-24 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for renal cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to February 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied the current appellate claim.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection for disability based on exposure to radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service- connected when they occur in "radiation-exposed veterans."  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  This category of "radiation-exposed veterans includes those veterans who participated in a "radiation-risk activity."  Such activities include participation during the official operational period of an atmospheric nuclear test or the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946. 

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2) . 

Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  To consider a claim under § 3.311, the evidence must show the following: (1) the veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. 
§ 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311 , the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2). 

The regulation states that the term radiogenic disease shall include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2). 

Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that disease diagnosed after discharge is the result of exposure to radiation during active service.  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Here, the record does not reflect that the Veteran participated in a recognized radiation risk activity so as to warrant consideration of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Further, even though the RO included the provisions of 38 C.F.R. § 3.311 in the June 2009 Statement of the Case (SOC), and the Veteran's renal cancer would qualify as a radiogenic disease, the RO found that the Veteran was not exposed to ionizing radiation.  Rather, as detailed below, the adjudication of this case focused on the third element, that is direct service connection based upon exposure to uranium.

The Veteran essentially contends that his current renal cancer is due to exposure to depleted uranium while on active duty.  He maintains that ammunition used in battle tanks contain depleted uranium, and that he was constantly exposed to this when firing certain rounds.  He also submitted a private medical statement dated in January 2009 from P. V. V., M.D. (hereinafter, "Dr. V") who, in essence, stated that the Veteran was found to have renal carcinoma in 2000.  Further, Dr. V noted that the Veteran related "radiation exposure" while in the service and questioned whether this could be a contributing factor.  Dr. V also noted that the Veteran had some limited tobacco exposure in the past but no family history or other risk factors.  Dr. V stated that there was some data to support increase risk of developing kidney cancer as a result of exposure to radiation, and if the Veteran's exposure was "significant" this "may" have been a contributing factor to his development of cancer.  Medical treatise evidence accompanied Dr. V's statement in support of the opinion expressed therein.

The evidence of record also includes a VA Depleted Uranium Fact Sheet dated in May 2009, which, in pertinent part, notes that depleted uranium is a byproduct of the uranium enrichment process that makes nuclear fuel; and has approximately 60 percent of the radioactivity and the same chemical toxicity as natural uranium, which is present in small amounts in our environment and to which we are all exposed through our food and water.  Further, it was noted that depleted uranium is a chemical and radiation health hazard primarily if internalized, such as through embedded fragments, contaminated wounds, and inhalation or ingestion.  When a projectile made with depleted uranium penetrates a vehicle, small pieces of depleted uranium are created that could scatter and become embedded in muscle and soft tissue.  In addition to depleted uranium wounds, soldiers exposed to depleted uranium in struck vehicles may inhale and/or swallow small airborne depleted uranium.  The potential for health effects from internal exposure is related to the amount of depleted uranium that enters a person's body, and simply riding in a vehicle with depleted uranium weapons or depleted uranium shielding will not expose a soldier to significant amounts of depleted uranium or external radiation.  Finally, it was indicated that VA had a Depleted Uranium Follow-up Program, and that a screening program for veterans concerned about depleted uranium exposure during combat involved an exposure questionnaire and a mail-in, 24-hour urine test for depleted uranium.

Similar facts regarding depleted uranium as detailed in the preceding May 2009 VA Fact Sheet are contained in an internet article apparently downloaded from the U.S. Army Center for Health Promotion and Preventive Medicine (USACHPPM) Occupational and Environmental Medicine (DOEM).  It was also noted that during the 1991 Gulf War, depleted uranium containing munitions were used on a large scale for the first time.

In this case, the record reflects that the Veteran's military occupational specialty (MOS) was that of an M1 Armor Crewman.  However, the record does not reflect the Veteran engaged in combat while on active duty.  Although he had service during the Persian Gulf War era, his DD Form 214 shows no foreign and/or sea service.  He also received no medals or citations denoting combat service.  Moreover, he does not contend that he participated in combat, nor that he was in a vehicle or location that was struck by ammunition which used depleted uranium.  Rather, his contentions are that he was exposed to depleted uranium from carrying out his duties loading and firing ammunition while a tank crewman.

The Board acknowledges that both the May 2009 VA Depleted Uranium Fact Sheet and the undated internet article from USACHPPM indicates that the focus of concern regarding exposure to depleted uranium is when one was present in a vehicle or location struck by ammunition contained depleted uranium and/or exposure to such after one was struck; and that merely being present near depleted uranium weapons or depleted uranium shielding will not expose a soldier to significant amounts of depleted uranium or external radiation.  Nevertheless, it does leave open the possibility that there was some degree of exposure.  Moreover, this evidence, as well as the January 2009 statement from Dr. V, indicates that it is the specific level of exposure that is important in determining whether a medical disability, such as the Veteran's renal cancer, is the result of such exposure.  The Board further notes that the record indicates that ammunition containing depleted uranium was used during the Veteran's military service, his use of such ammunition is consistent with his MOS, and the record does not indicate any other basis for uranium exposure outside the norm.  The issue of whether this resulted in his having sufficient exposure as to etiologically link his renal cancer to active service is the type of issue that requires competent medical evidence resolve, and both the VA Fact Sheet and USACHPPM internet article reflect that there is urine testing that can be conducted to determine the level of such exposure.  No such testing appears to have been done in this case.

The Board first notes that it is unclear whether depleted uranium is a form  of ionizing radiation for purposes of 38 C.F.R. § 3.311.  Accordingly, the Board will request that the RO forward the Veteran's claims folder to a VA physician specializing in occupational medicine for an opinion to clarify whether 38 C.F.R. § 3.311 is applicable to this case.  

The Board further finds that any outstanding treatment records regarding the Veteran's renal cancer should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for renal cancer, and authorization to obtain records on the Veteran's behalf, including the records concerning treatment at the University of Kansas Hospital Cancer Center.  After securing any necessary release, the AMC/RO should obtain those records not on file.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Request that a VA physician with expertise in occupational medicine provide an opinion as to whether depleted uranium is a form of ionizing radiation.  The physician should also address whether urine testing would be helpful in determining if the Veteran was exposed to depleted uranium in service.

3.  If the physician indicates that depleted uranium is a form of ionizing radiation, undertake development pursuant to 38 C.F.R. § 3.311, including a request for available records concerning the Veteran's exposure to radiation in service and a dose estimate by the Under Secretary for Health, to the extent feasible, based on available methodologies.  

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed and undertake any additional development that is deemed warranted based on the development above.  The AMC/RO should then readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in July 2010, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


